"7*6-/5
             CAUSE     NO.     PD-0726-15


                         IN    THE                           ORIGIN/
                  TEXAS       COURT    OF


                 CRIMINAL        APPEALS


                      AUSTIN,TEXAS
                                                        RECESVED m
                                                      COURT OF CRIMU^AL AFPEALS

                                                           AUG 27 2015
            MARK ANTHONY ESTRADA,
                      PETITIONER
                                                       ASas:! Acoata, 0"^


                THE   STATE OF TEXAS




PETITIONER'S PETITION         FOR    DISCRETIONARY REVIEW




       APPEAL    CAUSE NO.       13-13-00283-CR

         TRIAL    CAUSE    NO.      CR-712-09-C




         MARK ANTHONY         ESTRADA,      PRO SE
         TDCJ#   1568684
         McCONNELL       UNIT
         3001    SOUTH    EMILY DRIVE                    FILED IN
         beevilt,e,tx.        78102              COURT OF CRIMINAL APPEALS

                                                        MJ6 27 2015

                                                     Abel Acosta, Clerk
                                     TABLE   OF   CONTENTS

                                                                     _PAGE_

INDEX    OF    AUTHORITIES                                             ii


STATEMENT       REGARDING      ORAL ARGUMENT                           iii


STATEMENT       OF    THE   CASE                                       iii


PROCEDUAL       HISTORY                                                iv


GROUNDS       FOR    REVIEW                                            v



ARGUMENT                                                               I .


ARGUMENT       FOR    GROUND   ONE                                     2.


ARGUMENT       FOR    GROYND   TWO                                     6.


ARGUMENT       FOR    GROUND   THREE                                  •'11.


CONCLUSION                                                             II .


PRAYER                                                                 12.


UNSWORN DECLARATION,               CERTIFICATE    OF   SERVICE AND
APPENDIX                                                               13.
                                          INDEX   OF   AUTHORITIES

        STATE CASES                                                               PAGE

ALANIZ          V       STATE                     :2011     TX1. App.Lexis 9599     10
AMUNSON             V       STATE         928 sw2d 603- (TXvApp.San* Antonio 1996) 7
BELL    V       STATE                     90 sw3d 301       (Tx.Crim.2002)           5
BIRDWELL                V       STATE     276   sw3d 642                             5
BLACKLOCK                   V    STATE    235 sw3d 231       (TX.   Crim.2007)       5
EUBANKS             V       STATE         113 sw3d 562 (TX.App.Dallas 2003)          2
GARCIA          V       STATE             327 sw3d 269 (TX.Crim.2010)                5
GUITERREZ                   V   STATE     337   sw3d 883    (TX.Crim.20111           4
1TUTZNER            V       STATE         75 sw3d 427       (TX.Crim.2002)           2
MORTON          V       STATE             324 sw3d 674 (TX.Crim.2011)                4
PRIBLE          V       STATE             245 sw3d 466 (TX.Crim.2008)             5,10,11
REEDY       V       STATE                 214 sw3d 567 (TX.Crim.2008)                7
ROUTIER             V       STATE         273 sw3d 241 (TX.Crim.2002)              3,4
SMITH V; STATE                            165 sw3d 361      (TX.Crim.2003)           4
WINFREY             V       STATE         323 sw3d 875 (TX.Crim.2010)              10


  v     SUPREME COURT CASES

GRANNIS V ORDEAN                          34 S.CT.     779 (1914)                  11

HOLMES V S.CAROLINA 126 S.CT. 1727(2006)                                           11

IN RE OLIVER                              68 S.CT. 499 (1948)                      11



        FEDERAL CASES

TURNER V McKASKLE                        721 F.2d 999 (5th Cir.1983)




                                                       ii
               STATEMENT REGARDING ORAL ARGUMENT


     Petitioner respectfully submits that oral argument may not
serve to enlighten the court as petitioner is currently incarcerrated

and files this petition Pro Se. Although petitioner shows that the

facts are adequately presented in the petitioner's previously filed
motion's and appeal brief's. Petitioner request's that this right
be reserved to oral argument should court appoint counsel.


                     STATEMENT OF THE CASE

     Petitioner was convicted of murder and sentenced to life in

prison on April 17,2009 by a jury in the 139th Dist. court in

Hidalgo County,Texas, Honorable Judge "Bobby" Flores presiding in
Cause NO.CR-712-08-C. After filing a notice of appeal the court
appointed Mr. Alfredo Morales,Jr as counsel. A Ander's Brief was

filed by Mr. Morales in which Petitioner filed a Pro Se Appeal Brief.
The 13th Court of Appeals affirmed the trial courts conviction on
August 4,2011. A Petition for Discretionary Review was filed on
March 16,2012, and was refused on April 25, 2012.

     Petitioner filed a Motion for DNA testing pursuant to TCCP.
Art.64.01 on June 26,2012, where the trial Judge denied the Motion
for DNA testing the same day that the State filed it*s opinion on
April 25,2013. Notice of appeal was filed and Appeal Brief was filed
on August 1, 2013. The 13th Court of Appeals Affirmed the denial on
April 23,2015. A Motion for Rehearing was filed on May 22,2015 and
denied on May 27,2015.




                               iii
                     PROCEDUAL      HISTORY


April< 17,2009       - Estrada is sentenced to life in prison
November    5,2010   - Estrada files Pro Se Appeal    Brief

August 4,2011        - 13th Court of Appeals Affirms conviction

March 16,2012        - Estrada files Petition for Discretionary
                          Review

April    25,2012     -    Petition is refused

June    26,2012      -Estrada files Motion for DNA testing, Motion
                       to appoint counsel for DNA testing, request
                          for Judicial Notice, Affidavit of Statement of
                         >Facts, Affidavit of Indigency
April 25,2013        - 139th DIst. Court denies Motion for DNA
                         testing

August    1,2013     - Estrada files DNA Appeal Brief
April    23,2015     - 13th Court 6f Appeals Affirms trial courts
                       denial of DNA Motion for testing
May    22,2015       - Estrada files Motion for Rehearing
May    27,2015       - 13th Court of Appeals denied Motion




                                   iv